UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 STANDARD MICROSYSTEMS CORPORATION (Exact name of Company as specified in its charter) DELAWARE 0-7422 11-2234952 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 80 Arkay Drive, Hauppauge, New York11788 (Address of principal executive offices) (Zip Code) (631) 435-6000 (Company's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (e) On April 28, 2010 the Compensation Committee of the Registrant resolved to issue the following quarterly grants of stock options and restricted stock units ("RSU") for the remainder of the Registrant’s fiscal year 2011 to the following named executive officers of the Registrant.These grants will be made on on July 15, and October 15, 2009 and January 15, 2010 (or the next business day if the NASDAQ is closed on that day) and are in lieu of any quarterly equity awardsset forth in each named executive officer’s respective agreements with the Registrant: Name of Officer Title of Officer Quarterly Option Grant (#) Quarterly RSU grant (#) King, Christine President and Chief Executive Officer Sennesael, Kris Vice President and Chief Financial Officer Wendelken, Roger Vice President of Worldwide Sales Coller, David John Senior Vice President of Global Operations Siegel, Walter Senior Vice President and General Counsel The stock options will vest in equal annual increments over four years from the grant date for all employees except Christine King, whose stock options will vest in equal annual increments over three years from the grant date; all restricted stock units will vest in equal annual increments over three years from the grant date.The Committee also resolved that beginning in fiscal year 2012 the Registrant will issue annual awards of stock options and restricted stock units to the named executive officers instead of quarterly awards. Item 8.01 Other Events Standard Microsystems Corporation (the “Company”) is filing a “Consent of Independent Registered Public Accounting Firm”as Exhibit 23.1 to this Current Report on Form 8-K so as to be able to incorporate by reference in the Company’s Registration Statements on Form S-3 (No. 333-81067) and Forms S-8 (No. 2-78324, No. 33-69224, No. 33-83400, No. 333-09271, No. 333-64043, No. 333-84237, No. 333-47794, No. 333-66138, No. 333-108842, No. 333-126702, No. 333-137896, No. 333-152248,No. 333-157947 and No. 333-162449) the report of PricewaterhouseCoopers LLP dated April 28, 2010, relating to the consolidated financial statements, financial statement schedule, and the effectiveness of the Company’s internal control over financial reporting, which appears in the Company’s Annual Report on Form 10-K for the fiscal year ended February 28, 2009, filed with the SEC on April 28, 2010 (the “10-K”).The consent filed as Exhibt 23.1 with the 10-Kinadvertently omitted the signature line from the Company’s Independent Registered Public Accounting Firm, Pricewaterhouse Coopers LLP. Item 9.01 Financial Statements and Exhibits (d) Exhibits 23.1 Consent of PricewaterhouseCoopers LLP dated April 28, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STANDARD MICROSYSTEMS CORPORATION (Company) Date:April 30, 2010 By: /s/ Kris Sennesael Kris Sennesael Vice President and Chief Financial Officer Exhibit Index Exhibit No. Description 23.1 Consent of PricewaterhouseCoopers LLP dated April 28, 2010 3
